Case: 11-15876   Date Filed: 08/13/2012   Page: 1 of 5

                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     _________________________

                            No. 11-15876
                        Non-Argument Calender
                     __________________________

               D.C. Docket No. 2:11-cr-00012-RWS-SSC-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

RONALD BAFILE,
a.k.a. Dizzy,

                                                        Defendant - Appellant.

                     __________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                   ___________________________

                            (August 13, 2012)

Before CARNES, BARKETT, and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 11-15876     Date Filed: 08/13/2012       Page: 2 of 5

      Ronald Bafile made counterfeit United States currency. He used that fake

money to buy drugs, and he also sold it for real money. A federal grand jury

indicted Bafile on one count of making counterfeit United States currency in

violation of 18 U.S.C. § 471; one count of possessing counterfeit currency in

violation of 18 U.S.C. § 472; and one count of selling counterfeit currency in

violation of 18 U.S.C. § 473. He pleaded guilty to each count.

      The presentence investigation report recommended a base offense level of 9

under United States Sentencing Guidelines § 2B5.1(a) (Nov. 2010). The PSR

recommended a 2-level increase under § 2B5.1(b)(1)(B) because the face value of

the counterfeit currency exceeded $5,000; a 4-level increase under §

2B5.1(b)(2)(A) and (b)(3) because Bafile manufactured the counterfeit United

States currency; and a 2-level decrease under § 3E1.1(a) for acceptance of

responsibility. The result was a total offense level of 13.

      The PSR calculated 3 criminal history points because Bafile had been

sentenced to 10 years in prison for a Georgia methamphetamine trafficking

conviction. It added 2 more points because he committed the counterfeiting

crimes while on parole for the Georgia drug conviction. See U.S.S.G. § 4A1.1(d).

Bafile’s criminal history category was III. The result was a guidelines range of 18

to 24 months. The statutory maximum prison sentence for each count was 20

                                          2
              Case: 11-15876     Date Filed: 08/13/2012    Page: 3 of 5

years. See 18 U.S.C. §§ 471–473.

      Because of Bafile’s counterfeiting crimes, a Georgia state court revoked his

parole, and at the time of his federal sentencing, Bafile had spent 10 months in

state custody. Bafile did not object to the PSR, but he asked for a 10-month

downward departure based on his time in state custody. See U.S.S.G. § 5G1.3

cmt. n.3(E) (allowing a district court to downwardly depart from the guidelines

range “in an extraordinary case” to reflect “a period of imprisonment already

served on [an] undischarged term of imprisonment” for a parole violation). He

also asked for a sentence that would run concurrently to his state parole-revocation

sentence.

      The district court adopted the PSR, stated that it had considered the 18

U.S.C. § 3553(a) factors, and explained that Bafile’s crimes were serious because

they involved counterfeit currency and drugs. The court also stated that the

sentence needed to deter future criminal conduct because Bafile had violated his

parole for a prior drug conviction. It then rejected Bafile’s request for a

downward departure and sentenced him to 18 months in prison on each count,

with the sentences to run concurrently to each other and to his state sentence.

      Bafile appeals his sentence, contending that it is substantively unreasonable

because he should have received a below-the-guidelines sentence to reflect the

                                          3
                 Case: 11-15876        Date Filed: 08/13/2012        Page: 4 of 5

time he spent in state custody after his parole was revoked but before the district

court sentenced him.1 Our substantive reasonableness review is guided by the

factors in 18 U.S.C. § 3553(a). United States v. White, 663 F.3d 1207, 1217 (11th

Cir. 2011). The district court is required to impose a sentence that is “sufficient,

but not greater than necessary, to comply with the purposes” listed in that statutory

provision. 18 U.S.C. § 3553(a). The burden of establishing that a sentence is

unreasonable lies with the party challenging it. White, 663 F.3d at 1217. We will

vacate a sentence for substantive unreasonableness “if, but only if, we are left with

the definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation

marks omitted).

       Bafile’s 18-month prison sentence is not unreasonable. It is at the bottom of

his guidelines range, see White, 663 F.3d at 1217 (“We ordinarily expect a


       1
          To the extent Bafile contends that the district court erred by not downwardly departing
to reflect his time in state custody, we lack jurisdiction to review that decision. See United States
v. Dudley, 463 F.3d 1221, 1228 (11th Cir. 2006) (“We lack jurisdiction to review a district
court’s decision to deny a downward departure unless the district court incorrectly believed that it
lacked authority to grant the departure. . . . [W]e have held that when nothing in the record
indicates otherwise, we assume the sentencing court understood it had authority to depart
downward.” (quotation marks omitted)).

                                                 4
                Case: 11-15876      Date Filed: 08/13/2012      Page: 5 of 5

sentence within the Guidelines range to be reasonable . . . .” (quotation marks

omitted)), and is well below the statutory maximum prison term of 60 years,2 see

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that a

defendant’s sentence was reasonable in part because it was well below the

statutory maximum). The record shows that the district court considered the 18

U.S.C. § 3553(a) factors and Bafile’s arguments for a sentence reflecting the time

he had already served in state custody. The court ordered that the sentence run

concurrently to his state parole-revocation sentence, even though the guidelines

recommended a consecutive sentence. See U.S.S.G. § 5G1.3 cmt. n.3(C). The

court explained that it was trying to strike a balance between the federal and state

sentences, and the balance it struck is reasonable.

       AFFIRMED.




       2
         The statutory maximum prison sentence for each count was 20 years, see 18 U.S.C. §§
471–473, and “in theory the district court could have imposed consecutive sentences at the
statutory maximum on each count,” United States v. Moriarty, 429 F.3d 1012, 1021 n.6 (11th
Cir. 2005). If it had done so, the total sentence would have been 60 years.

                                              5